DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on March 14, 2022 has been entered. Claims 1 and 8 remain pending in the application. 

Specification
The new drawing filed March 14, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Newly added figure 2 shows bottles attached to a conveyor belt by the bottom of the bottles. However, this subject matter is new matter as there is no basis in the original disclosure of attaching the bottles to the conveyor belt by the base of the bottles. Applicant’s originally filed specification merely discloses that the bottles are transported by a conveyor in the inverted position without providing details of how the bottle is attached to the conveyor belt. Since there are many ways in which a bottle could be attached to a conveyor belt in an inverted position (see for example FR 2894593 to Ballu which shows inverted bottles attached to a conveyor belt by the neck), the drawings filed March 14, 2022 contains subject matter which was not described in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) has possession of the claimed invention at the time the application was filed.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to include the limitation “without submerging the neck of each bottle within the cryogen fluid”. It is noted that this language is a negative limitation, i.e. a limitation defining the invention in terms of what it is not. Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a), see MPEP 2173.05(i). In the specification as originally filed, there is no explicit recitation of not submerging the necks of the bottles within the cryogenic fluid nor is submerging the necks of the bottles recited  as alternative elements. Indeed, cryogenic fluid and the mass of solid heat transfer medium are mixed in tank (5), see page 3 lines 29-31 of the originally filed specification. There is no disclosure of separating the cryogen from the mass of solid heat transfer medium before cooling with the medium nor any drawings showing the neck of the bottles submerged in the mass of sold heat transfer medium only. Accordingly, the limitation of “without submerging the neck of each bottle within the cryogen fluid” was not described in the originally filed specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) has possession of the claimed invention at the time the application was filed.

Response to Arguments
The amendment to claim 1 has overcome the art of record. No art rejections remain.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/Primary Examiner, Art Unit 3763